           Case 5:15-cv-01997-HNJ Document 136 Filed 08/16/19 Page 1 of 2                      FILED
                                                                                      2019 Aug-16 PM 03:40
                                                                                      U.S. DISTRICT COURT
                                                                                          N.D. OF ALABAMA


                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ALABAMA
                            NORTHEASTERN DIVISION

MADISON COUNTY SHERIFF    )
BLAKE DORNING and MADISON )
COUNTY, ALABAMA,          )
                          )
    PLAINTIFFS,           )
                          )
VS.                       )                    CASE NO. 5:15-cv-01997-HNJ
                          )
ADVANCED CORRECTIONAL     )
HEALTHCARE, INC.,         )
                          )
    DEFENDANT.            )

     PARTIES’ REPORT TO THE COURT REGARDING SETTLEMENT

         COME NOW the plaintiffs, Madison County Sheriff Blake Dorning and

Madison County, Alabama, and the defendant, Advanced Correctional Healthcare,

Inc., and hereby report to the Court that this matter has been resolved and a

settlement agreement has been executed. Following receipt of final payment, the

parties anticipate filing a stipulation of dismissal with prejudice with the Court.

         Respectfully submitted this the 16th day of August, 2019.




4836-8019-5745.1
           Case 5:15-cv-01997-HNJ Document 136 Filed 08/16/19 Page 2 of 2




/s/ David J. Hodge                     /s/ H. Harold Stephens
David J. Hodge                         H. Harold Stephens
Joseph D. Aiello                       Harold D. Mooty, III
MORRIS KING & HODGE, P.C.              BRADLEY ARANT BOULT CUMMINGS LLP
200 Pratt Avenue, NE                   200 Clinton Avenue West, Suite 900
Huntsville, AL 35801                   Huntsville, AL 35801
Telephone: (256) 536-0588              Telephone: (256) 517-5100
Facsimile: (256) 533-1504              Facsimile: (256) 517-5200
E-mail: dhodge@mkhlawyers.com          E-mail: hstephens@bradley.com
         jaiello@mkhlawyers.com                 hmooty@bradley.com
Counsel for Plaintiffs                 Counsel for Advanced Correctional
                                       Healthcare, Inc.



                          CERTIFICATE OF SERVICE

      I hereby certify that on August 16th, 2019, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system which will send notification
of such filing to the following:

         David J. Hodge, Esq.
         Joseph D. Aiello, Esq.
         Morris, King & Hodge, P.C.
         200 Pratt Avenue, NE
         Huntsville, AL 35801
         Counsel for Plaintiffs

and I hereby certify that I have mailed by United States Postal Service the
document to the following non-CM/ECF participants:

                     NONE

                                              /s/ H. Harold Stephens
                                              Of Counsel


                                          2
4836-8019-5745.1
